Bigelow, C. J.
We cannot take cognizance in equity of the case stated in the bill. Until the plaintiffs have been compelled to pay the tax which they allege to have been illegally assessed upon them, they have suffered no wrong; when they have paid it, they can recover it back by an action at law, which would furnish them an adequate and complete remedy. We can see no ground on which a single taxpayer who has been illegally assessed can ask for the interference of a court of equity. Certainly none is stated in the bill, nor has the counsel for the plaintiffs suggested any.
In determining the case on this ground, we do not mean it to be understood that we doubt the legality of the assessment set forth in the bill. For aught that we can see, it was in all respects regular and in conformity to law. Springfield v. Gay 12 Allen, 612. Bill dismissed.